FILED
                              NOT FOR PUBLICATION
                                                                               DEC 2 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


JUANA JOAQUIN NICOLAS;                           No.   19-72061
LEANDRO ALEXANDER FRANCISCO
JOAQUIN,                                         Agency Nos.         A208-596-011
                                                                     A208-596-012
              Petitioners,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 17, 2021**
                                 Pasadena, California

Before: BYBEE and BENNETT, Circuit Judges, and BATAILLON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
      Juana Joaquin Nicolas appeals the Board of Immigration Appeals denial of

her application for withholding of removal.1 “We review denials of asylum,

withholding of removal, and CAT relief for substantial evidence and will uphold a

denial supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir.

2014) (cleaned up) (quoting Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014)). Under this standard, the agency determination must be upheld “unless

the evidence compels a contrary conclusion.” Duran-Rodriguez v. Barr, 918 F.3d

1025, 1028 (9th Cir. 2019) (citing INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1

(1992)).

      To establish eligibility for withholding of removal, Joaquin Nicolas must

demonstrate “that it is more likely than not that . . . she would be persecuted on

account of race, religion, nationality, membership in a particular social group, or

political opinion upon removal to [Guatemala].” 8 C.F.R. § 1208.16(b)(2). That

is, she must demonstrate that her “life or freedom would be threatened in [her



      1
        Joaquin Nicolas does not challenge the BIA's denial of her CAT claim. It
also appears that she does not challenge the BIA's denial of her asylum claim. But
to the extent she does, her challenge would fail for the same reasons discussed
herein. See Reyes v. Lynch, 842 F.3d 1125, 1132 n.3 (9th Cir. 2016) (explaining
that both asylum and withholding of removal claims require a nexus between the
protected ground and the alleged persecution).
                                           2
home] country because of [her] race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3) (emphasis

added).

      Joaquin Nicolas must establish a nexus between her past or feared harm and

a proposed protected ground. See Barajas-Romero v. Lynch, 846 F.3d 351, 359–60

(9th Cir. 2017). The nexus standard requires her to show that the protected ground

“was a reason” for her persecution. 8 U.S.C. § 1231 (b)(3)(c). She cannot do so.

      With respect to Joaquin Nicolas’s first proposed protected social group, “my

mother’s daughter,” she failed to establish a sufficient nexus between the harm

suffered by some of her family members and her family membership. The

perpetrator has never been identified, nor has his or her motive. That some of

Joaquin Nicolas’s family members were killed, and the anonymous individual

knew of their death, is not enough to show a nexus. The record lacks evidence that

the threats and harm against her or her family members were motivated by their

relationship. The threats referenced her mother’s death. But the individual’s

knowledge of her mother’s and aunt’s death does not compel us to conclude that

the threats were made because of her relationship to them. Thus, the BIA correctly

affirmed the IJ’s finding that Joaquin Nicolas failed to establish that she was




                                          3
targeted in the past or would be targeted in the future based on her family

membership.

      With respect to Joaquin Nicolas being an indigenous female, she also fails to

establish a sufficient nexus. The record does not compel the conclusion that she

was targeted in the past or would be targeted in the future based on her status as an

indigenous female.

      The petition is DENIED.




                                          4